Case 1:19-cr-00813-AT Document17 Filed 05/18/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 5/18/2020
-against-
CHEVILLE GREY, 19 Cr. 813 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

The sentencing scheduled for May 28, 2020, is ADJOURNED to June 29, 2020, at 9:00
a.m. By June 15, 2020, Defendant shall file his sentencing submission. By June 22, 2020, the
Government shall file its sentencing submission.

SO ORDERED.

Dated: May 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
